Case 2:20-cv-08743-PA-MRW Document 36 Filed 05/28/21 Page 1 of 14 Page ID #:184



 1    JASON M. SKAGGS (NO. 202190)
      SKAGGS FAUCETTE LLP
 2    Email: jason@skaggsfaucette.com
      530 Lytton Avenue, 2nd Floor
 3    Palo Alto, CA 94301
      Telephone: 650/617-3226
 4    Facsimile: 650/644-0200
 5    Attorneys for DEFENDANTS FEKKAI
      RETAIL, LLC and BLUE MISTRAL, LLC
 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              CENTRAL DISTRICT OF CALIFORNIA
 9
      MIREYA RIOS, an Individual,               No. 2:20cv-08742-PA-MRW
10
                 Plaintiff,                     (1) DEFENDANTS’ NOTICE OF
11                                                  MOTION AND MOTION FOR
          v.                                        SUMMARY JUDGMENT
12
      FEKKAI RETAIL, LLC, a New York            (2) DEFENDANTS’
13    Limited Liability Company, BLUE               MEMORANDUM OF POINTS
      MISTRAL, LLC, a Delaware Limited              AND AUTHORITIES IN
14    Liability Company, and Does 1-10,             SUPPORT OF MOTION FOR
      inclusive,                                    SUMMARY JUDGMENT
15
                   Defendants.                  Under Separate Cover
16
                                                (3) DEFENDANTS’ STATEMENT
17                                                  OF UNCONTROVERTED
                                                    FACTS AND CONCLUSIONS
18                                                  OF LAW
19                                              (4) DEFENDANTS’ INDEX OF
                                                    EVIDENCE SUBMITTED IN
20                                                  SUPPORT OF MOTION AND
                                                    MOTION FOR SUMMARY
21                                                  JUDGMENT (CONSISTING OF
                                                    DECLARATION OF JASON M.
22                                                  SKAGGS AND EXHIBITS
                                                    ATTACHED THERETO)
23
                                                (5) [PROPOSED] JUDGMENT
24
                                                   Judge: Hon. Percy Anderson
25                                                 Date: June 28, 2021
                                                   Time: 1:30 p.m.
26                                                 Courtroom: 9A
                                                   Trial Date: August 31, 2021
27

28
                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT            2:20CV-08742-PA-MRW
Case 2:20-cv-08743-PA-MRW Document 36 Filed 05/28/21 Page 2 of 14 Page ID #:185



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2        PLEASE TAKE NOTICE that on June 28, 2021 at 1:30 p.m., or as soon
 3   thereafter as the matter may be heard, in Courtroom 9A, Ninth Floor, First Street
 4   Courthouse, 350 W. 1st Street, Los Angeles, California 90012 Defendants Blue Mistral,
 5   LLC and Fekkai Retail, LLC will, and hereby do, move the Court for summary
 6   judgment under Federal Rule of Civil Procedure 56(b) on each and all of Plaintiff’s four
 7   causes of action in their operative Second Amended Complaint (“SAC”) (for (1)
 8   common law misappropriation of name and likeness; (2) violation of California Civil
 9   Code §3344 (prohibiting the knowing use for commercial purposes of another’s name
10   or likeness without consent); (3) unfair competition under Cal. Business & Professions
11   Code §17200 et seq.; and (4) violation of the Lanham Act (15 U.S.C. §1125) based on
12   purported false endorsement) on the grounds that there is no genuine dispute as to any
13   material fact and Defendants are entitled to judgment as a matter of law.
14        First, the undisputed material facts establish that Plaintiff cannot prove an
15   element essential to each of her four claims, which is lack of consent to the uses of her
16   name, image, likeness or brand arising from the Content Shoot described in her SAC.
17   (See, e.g., SAC ¶¶34, 41, 48, 55).
18        Second, with respect to the Lanham Act claim, summary judgment is appropriate
19   for additional reason that the fundamental basis for Plaintiff’s claim is for “false
20   endorsement” and she indisputably had agreed to endorse Fekkai and its products. This
21   Motion is based on this Notice of Motion and Motion, the following Memorandum of
22   Points and Authorities, the Statement of Uncontroverted Facts and Conclusions of Law,
23   the Declaration of Jason M. Skaggs, all pleadings and files in this matter, all matters
24   of which this Court may take judicial notice, and upon such other and further oral
25   or documentary evidence as may be presented to the Court at or prior to the hearing
26   on this Motion.
27

28   //
                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                   2:20CV-08742-PA-MRW
                                                 -1-
Case 2:20-cv-08743-PA-MRW Document 36 Filed 05/28/21 Page 3 of 14 Page ID #:186



 1      Pursuant to L.R. 7-3, Plaintiff’s counsel John Baldivia and I discussed the motions
 2   on several occasions in May including most recently on May 24 wherein we agreed to
 3   file the motions, which would be due on May 31, early, on May 28 due to the Memorial
 4   Day Holiday. (He subsequently told me that he may not file his motion until later in the
 5   weekend).
 6

 7
                                                         SKAGGS FAUCETTE LLP
 8
                                                         By:       /s/
 9                                                             JASON M. SKAGGS
10                                                             Attorneys For Defendants
                                                               Fekkai Retail, LLC And Blue
11                                                             Mistral, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                  2:20CV-08742-PA-MRW
                                                -2-
Case 2:20-cv-08743-PA-MRW Document 36 Filed 05/28/21 Page 4 of 14 Page ID #:187



 1                                              TABLE OF CONTENTS
 2   INTRODUCTION ....................................................................................................... 1
 3   FACTUAL BACKGROUND...................................................................................... 2
 4   SUMMARY JUDGMENT STANDARD ................................................................... 5
 5   LEGAL ARGUMENT................................................................................................. 5
 6   I.     Summary Judgment Should Be Granted To Defendants On Each Of
            Plaintiff’s Claims Because She Cannot Establish The Essential Element
 7          Of Lack Of Consent To The Use Of Her Name Or Likeness. ............................ 5
 8   II.    In Addition To Failing To Establish A Lack Of Consent, Summary
            Judgment Should Be Granted To Defendants On Ms. Rios’ Lanham Act
 9          Claim For The Additional Reason That She Was Already Endorsing The
            Very Brand That She Now Claims Was Falsely Representing Her
10          Endorsement. ....................................................................................................... 8
11   CONCLUSION ............................................................................................................ 9
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                    DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                             2:20CV-08742-PA-MRW
                                                                    -i-
Case 2:20-cv-08743-PA-MRW Document 36 Filed 05/28/21 Page 5 of 14 Page ID #:188



 1                                           TABLE OF AUTHORITIES
 2                                                              Cases
 3   Cairns v. Franklin Mint Co., 107 F. Supp. 2d 1212 (C.D. Cal. 2000) ........................ 9
 4   Celotex Corp. v. Catrett, 477 U.S. 317(1986) ............................................................ 5
 5   Hicks v. PGA Tour, 897 F.3d 1109 (9th Cir. 2018) ...................................................... 6
 6   Hill v. NCAA, 7 Cal. 4th 1 (1994) ................................................................................ 6
 7   Jones v. Corbis Corp., 815 F. Supp. 2d 1108 (C.D. Cal. 2011), aff'd, 489 F.
         App'x 155 (9th Cir. 2012)................................................................................ 6, 8
 8
     Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S.
 9         Ct. 2367 (2020) .................................................................................................... 7
10   Local TV, LLC v. Superior Ct., 3 Cal. App. 5th 1 (2016) ........................................... 5
11   Newton v. Thomason, 22 F.3d 1455 (9th Cir.1994) ................................................ 6, 8
12   Perkins v. LinkedIn Corp., 53 F. Supp. 3d 1190 (N.D. Cal. 2014) ............................. 8
13                                                            Statutes
14   15 U.S.C. §1125 ....................................................................................................... 2, 8
15   Cal. Bus. & Prof. Code §17200 ............................................................................... 2, 5
16   Cal. Civ. Code §3344 ........................................................................................... 2, 5, 6
17                                                    Other Authorities
18   12 Oxford English Dictionary 713 (2d ed. 1989) ........................................................ 7
19   American Heritage Dictionary 1411 (4th ed. 2000) .................................................... 7
20   Rest.3d Unf. Comp. § 46, cmt. f .................................................................................. 6
21   Webster's Third New International Dictionary 1827 (2002) ....................................... 7
22
                                                                Rules
23
     Fed. R.Civ. P. 56 ......................................................................................................... 5
24

25

26

27

28
                      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                            2:20CV-08742-PA-MRW
                                                                    -ii-
Case 2:20-cv-08743-PA-MRW Document 36 Filed 05/28/21 Page 6 of 14 Page ID #:189



 1                                     INTRODUCTION
 2       In 2019, Plaintiff Mireya Rios was an aspiring social media “influencer” who had
 3   lifetime earnings of approximately $2,000 before she was introduced to Defendants
 4   Fekkai Retail, LLC and Blue Mistral LLC1 took a chance on Ms. Rios later in 2019,
 5   hiring her for small engagements and then agreeing to pay her $3,166 per month for use
 6   of her image and likeness in a wide range of advertising and social media channels.
 7   Ms. Rios has parlayed the exposure that she received from Fekkai into additional
 8   opportunities and has seen her income skyrocket as a result. Rather than being grateful
 9   to Fekkai for launching her career, Ms. Rios has turned around and sued the company
10   based on the theory that Fekkai used her name and likeness outside the scope of their
11   agreement and claims that this purportedly unauthorized use somehow damaged her
12   “brand.” Ms. Rios’ case has no merit because she cannot establish an essential element
13   of each her claims--lack of consent to the purportedly unauthorized use of her name
14   and likeness. The undisputed facts establish that:
15       • Ms. Rios had an agreement to use her name and likeness and was paid well by
16         Fekkai for those rights;

17       • Ms. Rios voluntarily appeared at the “Content Shoot” in Los Angeles in January
           2020 where the footage at issue was taken;
18
         • Ms. Rios was aware she was being filmed and photographed at this photo shoot
19
           and indeed posed and acted in the videos and photos;
20
         • Ms. Rios was aware that the footage would be utilized by Fekkai to promote its
21         products;
22       • Ms. Rios learned that the footage was in fact being utilized by Fekkai in early
23         March 2020; and

24       • Ms. Rios she did not object to any of this until late April 2020, after Fekkai
           attempted to renegotiate its agreements with Ms. Rios and other influencers due
25
           to the Covid-19 pandemic.
26

27   1
      Blue Mistral is the managing member and parent company of Fekkai. For ease of reference,
     we will simply refer to “Fekkai,” the name of the brand at issue, as the parties have done
28   throughout this case, unless otherwise noted.
                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                    2:20CV-08742-PA-MRW
                                                 -1-
Case 2:20-cv-08743-PA-MRW Document 36 Filed 05/28/21 Page 7 of 14 Page ID #:190



 1        Plaintiff’s operative Second Amended Complaint (“SAC”) contains four causes
 2   of action: (1) common law misappropriation of name and likeness; (2) violation of
 3   California Civil Code §3344 (prohibiting the knowing use for commercial purposes of
 4   another’s name or likeness without consent); (3) unfair competition under Cal. Business
 5   & Professions Code §17200 et seq.; and (4) violation of the Lanham Act (15 U.S.C.
 6   §1125) based on purported false endorsement. Under the undisputed facts of this case,
 7   summary judgment is appropriate to dispose of each of these claims arising from right
 8   of publicity due to Plaintiff’s inability to establish the essential element of lack of
 9   consent. See Part I. The Lanham Act “false endorsement” claim is subject to summary
10   judgment for the additional and independent reason that Plaintiff cannot satisfy the
11   essential element of a “false” endorsement given that she had agreed to endorse, and
12   was actively endorsing, Defendants’ product and brand. See Part II.
13                               FACTUAL BACKGROUND
14        In the summer of 2019 Mireya Rios was an aspiring influencer who had made
15   almost no money. According to Ms. Rios, during that year and possibly going back to
16   2018, her career as an influencer consisted of three engagements for the use of her name
17   and likeness that resulted in payments of a few hundred dollars each totaling
18   approximately $2,000. Undisputed Fact (“UF”) 1. However, in August 2019, Ms. Rios
19   met Sanjana Arefin, who managed social media and influencer relationships for Fekkai,
20   and Ms. Arefin agreed that Fekkai would pay Ms. Rios $700 for Ms. Rios to promote
21   Fekkai on Instagram. UF 2. Ms. Rios, understandably thrilled to actually make money
22   as an influencer, told Ms. Arefin she was “[e]xcited about this-Thanks for the
23   opportunity.” UF 3. Moreover, as Ms. Rios explained in her deposition, she had been
24   familiar with Fekkai for ten years, “really liked the brand,” “thought it was a prestige
25   brand,” and “was excited to work with Fekkai.” Id. Apparently sensing potential
26   traction, Ms. Rios repeatedly followed up thereafter, buying Ms. Arefin an expensive
27   gift, telling Ms. Arefin on October 8, 2019 that she would “love to be considered for
28   any upcoming campaigns,” suggesting they “meet asap,” and pressing again the
                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                   2:20CV-08742-PA-MRW
                                                -2-
Case 2:20-cv-08743-PA-MRW Document 36 Filed 05/28/21 Page 8 of 14 Page ID #:191



 1   following week with “a little proposal for Fekkai, would looove to keep working
 2   together.” UF 4.
 3        As Ms. Rios’s friendship with Ms. Arefin blossomed, Ms. Arefin and Ms. Rios
 4   agreed on a longer-term arrangement whereby Fekkai would pay Ms. Rios far more in
 5   one month than she had earned from all other companies combined in her entire career.
 6   UF 5. In particular, they agreed that Fekkai could use Ms. Rios’ name and likeness
 7   and would pay her $3,166 per month for a year starting on January 1, 2020. Id.. This
 8   partnership, which Ms. Rios described as “very exciting for me” Id., was reflected in a
 9   Services Agreement sent by Ms. Arefin to Ms. Rios on December 17, 2019 on Fekkai
10   letterhead naming the parties as Blue Mistral and Ms. Rios. Id. This Agreement
11   included a “grant of rights” that provided Blue Mistral (among other things):
12          Solely in connection with the Services throughout the Term and in
13          connection with the campaign only, and in the distribution channels
            expressly set forth on Exhibit A, Influencer hereby grants to Brand (a) the
14
            limited, non-exclusive, non-transferable, non-assignable right and license to
15          publish Influencer’s name, approved biography, approved image and
16          approved likeness (collectively, “Likeness”), hometown, persona,
            partnership participation, and biographical data, and (b) the exclusive right
17
            and license to use, repurpose, “repost”, “share”, and “regram” on Brand’s
18          owned and operated social media channels, as well as for paid social media
19          support for 12 months (eg. “sponsored” posts or “whitelisting”), and paid
            advertising through online, digital, and traditional platforms for 12 months
20
            (eg. Client’s owned and operated websites, email newsletters, display ads,
21          television, etc.) without substantive modification of the content provided by
22          Influencer as specified in this Agreement (collectively, “Content”). UF 7.

23        In addition, a “Cross Promotion” provision, located just above the monthly rate of

24
     $3,166 in the Agreement, provided that
         Talent grants Blue Mistral permission to use images provided by Talent for paid
25
         and digital advertising purposes described in Section 4 (“Grant of Rights”) with
26       usage rights for 12 months. Talent also grants Blue Mistral permission to use
27       images provided by Talent across Blue Mistral owned social channels and also
         engage, share, and re-post images from Talent’s social channels. Content can
28
                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                  2:20CV-08742-PA-MRW
                                                -3-
Case 2:20-cv-08743-PA-MRW Document 36 Filed 05/28/21 Page 9 of 14 Page ID #:192



 1       be used and repurposed at the discretion of the brand but effort to tag and
 2
         mention Influencer will be made where possible. (UF 8)
     Ms. Rios responded to the email by stating “[T]his all looks great to me!” and that she
 3
     was “VERY excited about this partnership thank you soo much!”; she also testified that
 4
     there was nothing in the contract that concerned her. UF 6. Ms. Rios had an attorney
 5
     look at the agreement and he provided comments on January 2, 2020, but the attorney
 6
     did not suggest any substantive changes to the Grant of Rights or Cross Promotion
 7
     provision, and Ms. Rios testified that neither she nor her attorney had any concerns
 8
     about either of those provisions. UF 9. While the Services Agreement was never
 9
     signed, the parties performed under the Services Agreement for several months,
10
     including payments made by Fekkai thereunder.2 UF 10.
11
           In January 2020, Ms. Rios participated in a Content Shoot in Los Angeles over the
12
     course of two days, and images and video from the Content Shoot were utilized on
13
     billboards in Minneapolis for two weeks as well as on some of Fekkai’s social media
14
     channels and paid advertising. UF 11. Ms. Rios acknowledged in her deposition that
15
     all of the uses of the images and video were permissible under the Grant of Rights and
16
     Cross Promotion provision in Services Agreement, but claims that they are
17
     unauthorized and fell outside of the scope of the Services Agreement because the
18
     footage was taken by videographers and photographers hired by Fekkai at the Content
19
     Shoot and therefore were not “provided” by her. UF 16.
20
           The Covid-19 pandemic hit in March 2020, therefore sought to renegotiate its
21
     agreements with influencers including with Ms. Rios. UF 17. During that process,
22
     during which Ms. Rios raised (through her attorney), the notion that she had some
23
     objections related to the Content Shoot and the use of the videos and images from the
24
     Content Shoot (UF 18), the parties agreed on a revised Services Agreement that lowered
25
     the monthly fee for Ms. Rios to $2,000 for the remainder of the year in exchange for
26

27   2
      Any issue of whether the parties were operating under the December 17 version provided by Fekkai
     or the January 2 version as redlined by Ms. Rios’ attorney is irrelevant given that the Grant of Rights
28   and Cross-Promotional provisions were not substantively different as between the two documents.
                   DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                            2:20CV-08742-PA-MRW
                                                        -4-
Case 2:20-cv-08743-PA-MRW Document 36 Filed 05/28/21 Page 10 of 14 Page ID #:193



  1   different deliverable requirements. UF 19. Even though Ms. Rios’s issues with the
  2   Content Shoot and the usage of the footage from that shoot had been raised at that point,
  3   neither Ms. Rios nor her attorney suggested any substantive changes whatsoever to the
  4   Grant of Rights or the Cross Promotion provision, and this was acceptable to Ms. Rios.
  5   UF 20. The parties could not resolve the instant dispute; Ms. Rios was paid through
  6   June and has no unpaid invoices outstanding. UF 21. Ms. Rios then hired the Pierce
  7   Law Group to litigate her complaints.
  8                          SUMMARY JUDGMENT STANDARD
  9        Rule 56 “mandates the entry of summary judgment, after adequate time for
 10   discovery and upon motion, against a party who fails to make a showing sufficient to
 11   establish the existence of an element essential to that party’s case, and on which that
 12   party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,
 13   322 (1986). “In such a situation, there can be ‘no genuine issue as to any material fact,’
 14   since a complete failure of proof concerning an essential element of the nonmoving
 15   party’s case necessarily renders all other facts immaterial.” Id. at 322-23.
 16                                   LEGAL ARGUMENT
 17   I.    Summary Judgment Should Be Granted To Defendants On Each Of
            Plaintiff’s Claims Because She Cannot Establish The Essential Element Of
 18         Lack Of Consent To The Use Of Her Name Or Likeness.
 19        All of Ms. Rios’ claims are based on the same theory of lack of consent of the uses
 20   of her name or likeness arising from the Content Shoot (SAC ¶¶34, 41, 48, 55) and all
 21   of her claims fail because she cannot prove this lack of consent. See Local TV, LLC v.
 22   Superior Ct., 3 Cal. App. 5th 1 (2016) at 7-8 (lack of consent is essential element of
 23   claim of common law misappropriation of name and likeness (First Cause of Action)),
 24   at 13 (claim under Civil Code §3344 requires proof of all elements of common law
 25   cause of action including lack of consent), at 14 (unfair competition/§17200 claim
 26   based on the same conduct underlying common law and section 3344 misappropriation
 27   claims fails if Plaintiff cannot establish lack of consent to the purportedly unauthorized
 28
                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                     2:20CV-08742-PA-MRW
                                                   -5-
Case 2:20-cv-08743-PA-MRW Document 36 Filed 05/28/21 Page 11 of 14 Page ID #:194



  1   use); Hicks v. PGA Tour, 897 F.3d 1109, 1120 (9th Cir. 2018) (plaintiffs failed to state
  2   a Lanham Act false endorsement claim because they consented to the use at issue and
  3   such a claim requires an “unauthorized” use).
  4        “Consent to use a name or likeness need not be express or in writing, but it may
  5   be implied from the consenting party's conduct and the circumstances of the
  6   case.” Jones v. Corbis Corp., 815 F. Supp. 2d 1108, 1113 (C.D. Cal. 2011), aff'd, 489
  7   F. App'x 155 (9th Cir. 2012).3 Here, Ms. Rios’ consent was express and in writing, and
  8   can also be implied from her conduct and the circumstances of the case.
  9        The court in Jones found that the plaintiff could not establish lack of consent
 10   where she chose to walk down the red carpet knowing photographers would take her
 11   picture and was aware that the photographs would display the images, and there was no
 12   evidence that the plaintiff conveyed any indication that the scope of her consent was
 13   limited. Jones, 815 F. Supp. at 1113-14. Here, evidence of consent is even more
 14   compelling.
 15        Moreover, it is undisputed that the parties understood that they were operating
 16   under the terms of the Services Agreement notwithstanding the fact that it was not
 17   signed (UF 10), and indeed the Grant of Rights and Cross-Promotion provision were
 18   not substantively changed or discussed in any of the iterations of the initial agreement
 19   or the agreement as revised after the pandemic hit (and after Ms. Rios was aware that
 20   footage from the Content Shoot was being used by Fekkai) (UF 20). Those provisions
 21   provided a broad range of rights to Fekkai to use Ms. Rios’ name and likeness, and
 22
      3
       Jones supported this statement with the following legal citations: (“See Newton v.
 23   Thomason, 22 F.3d 1455, 1461 (9th Cir.1994) (granting summary judgment to defendant in
      right of publicity suit because plaintiff failed to show a lack of consent even though plaintiff
 24   never expressly consented but expressed excitement about the use of his likeness and never
      objected to the use of his likeness over several months); Hill v. NCAA, 7 Cal.4th 1, 26
 25   Cal.Rptr.2d 834, 849, 865 P.2d 633 (1994) (“[T]he plaintiff in an invasion of privacy case
      must have conducted himself or herself in a manner consistent with an actual expectation of
 26   privacy, i.e., he or she must not have manifested by his or her conduct a voluntary consent to
      the invasive actions of defendant.”); Rest.3d Unf. Comp. § 46, cmt. f. (“In the absence of an
 27   applicable statute requiring consent in writing, consent can also be implied from conduct or
      inaction reasonably interpreted as manifesting consent.”); Cal. Civ. Code § 3344 (not requiring
 28   consent in writing))”
                    DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                      2:20CV-08742-PA-MRW
                                                     -6-
Case 2:20-cv-08743-PA-MRW Document 36 Filed 05/28/21 Page 12 of 14 Page ID #:195



  1   there were no “carve outs” for the Los Angeles Content Shoot or “brand videos.” (UF
  2   7 (and see quoted provisions at pp. 5-6 above).
  3        Plaintiff asserted at her deposition that her consent was nonetheless limited and
  4   that videos and images from the Content Shoot were outside the scope of the Services
  5   Agreement because the Grant of Rights and Cross-Promotion Provision are limited to
  6   images “provided” by her and she believes that if someone else took the videos and
  7   pictures then she did not “provide” them. UF 16. But the context of these provisions
  8   does not support the notion that the word “provided” constitutes a significant limitation
  9   on the rights provided, and even taking this word in isolation does not support Plaintiff’s
 10   argument because the definition of “provided” in itself is broad and would encompass
 11   Plaintiff’s voluntary appearance in front of many cameras at the Content Shoot knowing
 12   she would be filmed and that the images would be used commercially by Fekkai (UF
 13   12): To “provide” means to supply, furnish, or make available. See Webster's Third
 14   New International Dictionary 1827 (2002) (Webster's Third); American Heritage
 15   Dictionary 1411 (4th ed. 2000); 12 Oxford English Dictionary 713 (2d ed. 1989).”
 16   Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S. Ct. 2367,
 17   2380 (2020).4 Given this definition and the circumstances, the failure of Plaintiff and
 18   her lawyer to even attempt to clarify the scope of her consent in the Grant of Rights and
 19   Cross-Promotion Provision after the issue of the usage of the footage from the Content
 20   Shoot arose provides even further confirmation that her consent did not carve out that
 21   footage as she now claims.
 22        Moreover, even if the Services Agreement was somehow not binding or if the
 23   videos and photos from the Content Shoot were outside of the Services Agreement, the
 24

 25   4
       See also, e.g., GCB Commc'ns, Inc. v. U.S. S. Commc'ns, Inc., 650 F.3d 1257, 1265 n.16 (9th
      Cir. 2011) (“Webster's Third New International Dictionary 1827 (1986) (provide means to
 26   equip, to afford, to yield, and synonyms are supply and furnish); The Oxford English
 27   Dictionary 713 (2d ed.1989) (provide means to “[t]o supply or furnish for use; to yield,
      afford.”)).
 28
                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                     2:20CV-08742-PA-MRW
                                                   -7-
Case 2:20-cv-08743-PA-MRW Document 36 Filed 05/28/21 Page 13 of 14 Page ID #:196



  1   broad provisions in the Services Agreement still provide evidence of consent. And
  2   even aside from the Services Agreement, Ms. Rios’ voluntary appearance at the Content
  3   Shoot, the knowledge of filming, the knowledge that the footage would be used
  4   commercially by Fekkai, the knowledge by early March 2020 that the footage had been
  5   and would be used by Fekkai, and the failure to object to any of this until late April
  6   2020 all preclude Ms. Rios, like the plaintiff in Jones, from establishing a lack of
  7   consent. Jones, 815 F. Supp. 2d at 1114-115; UF 15, 18; Newton, 22 F.3d at 1461
  8   (expression of excitement that plaintiff would use his name and failure to object to
  9   purportedly unauthorized usage for several months after usage became known by
 10   plaintiff for several months precluded plaintiff from establishing lack of consent).
 11         As several courts have explained, even if Ms. Rios may have subjectively believed
 12   that the use of the footage from the Content Shoot was outside the scope of her consent,
 13   those unexpressed subjective beliefs are irrelevant; “consent is measured from
 14   Plaintiff’s manifested action or inaction.”. Jones, 815 F. Supp. 2d at 1114, 1115 n. 4;
 15   Perkins v. LinkedIn Corp., 53 F. Supp. 3d 1190, 1215 (N.D. Cal. 2014) (“The Ninth
 16   Circuit has held that for purposes of a common law right to publicity cause of action,
 17   ‘[c]onsent . . . is to be determined objectively from the perspective of a reasonable
 18   person.’ Jones v. Corbis Corp., 489 Fed. Appx. 155, 156 (9th Cir.2012)”). Utilizing
 19   this objective, reasonable person standard along with the undisputed facts described
 20   herein, Ms. Rios cannot establish the element of lack of consent to utilize images from
 21   the Content Shoot. This is fatal to each of her four claims, and summary judgment
 22   should be granted in favor of Defendants and each of those claims.
 23   II.    In Addition To Failing To Establish A Lack Of Consent, Summary
             Judgment Should Be Granted To Defendants On Ms. Rios’ Lanham Act
 24          Claim For The Additional Reason That She Was Already Endorsing The
             Very Brand That She Now Claims Was Falsely Representing Her
 25          Endorsement.
 26         While the inability to establish a lack of consent is fatal to each of Ms. Rios’
 27   claims, her Lanham Act claim for purported false endorsement or sponsorship claim
 28
                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                   2:20CV-08742-PA-MRW
                                                  -8-
Case 2:20-cv-08743-PA-MRW Document 36 Filed 05/28/21 Page 14 of 14 Page ID #:197



  1   fails for the additional and independent reason Ms. Rios specifically did endorse
  2   Fekkai’s products. It is axiomatic that a plaintiff asserting a false endorsement claim
  3   must not actually endorse the products at issue:
  4      Unlike the broader right of publicity, which is infringed by the “unpermitted
         use of a person's identity” containing “no false inference that plaintiff endorses
  5
         or approves the product,” § 1125(a) prohibits only false endorsement, not mere
  6      use of an image or name. 5 J. Thomas McCarthy, McCarthy on Trademarks and
  7      Unfair Competition, § 28:14 (4th ed.1996) (emphasis added).” (Cairns v.
         Franklin Mint Co., 107 F. Supp. 2d 1212, 1214 (C.D. Cal. 2000))
  8
         Here, it is undisputed that Plaintiff specifically agreed to endorse Fekkai’s brand
  9
      and products, was paid handsomely to do so, and indeed pleaded with Fekkai to allow
 10
      her to do so. UF 3, 4, 5, 6, 21. And indeed, she continued to do so and was paid to do
 11
      so ever after the alleged unauthorized usage occurred and was known to her. UF 13, 21.
 12
         Therefore, her name, image, brand and likeness were already associated with
 13
      Fekkai and its products even if she somehow did not consent to the specific images
 14
      arising from the Content Shoot that also promote Fekkai and its products. Therefore,
 15
      there is no “false” endorsement and no “false” impression that Plaintiff was endorsing
 16
      or associated with Fekkai and its products—she was endorsing and associated with
 17
      Fekkai and its products. UF 5, 7-10.
 18
                                         CONCLUSION
 19
           For the foregoing reasons, Defendants respectfully request that the Court grant
 20
      Defendants’ motion for summary judgment against Plaintiff each and all of her claims.
 21
      DATED: May 28, 2021.                  SKAGGS FAUCETTE LLP
 22
                                            By:                    /s/
 23                                                          JASON M. SKAGGS
 24

 25

 26

 27

 28
                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                   2:20CV-08742-PA-MRW
                                                  -9-
